DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, there is no antecedent basis for the term “the at least one rib”, and therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassagne 2015/0167726. As to claim 1, Cassagne discloses in Figs. 4 pivoting-connection devices connecting at least a first and a second component and comprising a clevis 80 secured to the first component having first and second branches 86, 86’ each comprising an interior face facing towards the other branch and an exterior face on the side opposite to the interior face, and a bore 90, 90’ which opens onto the interior and exterior faces, an arm 82 positioned between the first and second branches of the clevis, a cylindrical pin 84 housed in the bores of the first and second branches of the arm forming a pivot axis, and at least one guide ring 88’ interposed between the first branch and the cylindrical pin comprising a tubular body . 
The pivoting-connection device of Cassagne comprises an immobilizing system [0076], [0112], [0113] configured to occupy a free state in which the cylindrical pin and the guide ring slide relative to one another and a blocked state in which the cylindrical pin and the guide ring are immobilized with respect to one another in the longitudinal direction, and a blocking system [0112], [0113] configured to occupy an unfitted state in which the blocking system allows the guide ring to slide in the bore of the first branch and a blocked state in which the blocking system is in contact with the exterior face of the first branch so as to block the guide ring with respect to the first branch in the longitudinal direction, in a second sense of that direction that is an opposite sense to the first sense.
As to claim 4, the reference discloses the use of threads on the guide ring 88’ and nut 112. 
As to claim 5, the reference discloses this feature in [0092] and [0093], furthermore, the nut 112 prevents movement of the pin 84.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cassagne 2015/0167726 in view of applicant’s acknowledged state of the art. Cassagne discloses in Figs. 4 pivoting-connection devices connecting at least a first and a second component and comprising a clevis 80 secured to the first component having first and second branches 86, 86’ each comprising an interior face facing towards the other branch and an exterior face on the side opposite to the interior face, and a bore 90, 90’ which opens onto the interior and exterior faces, an arm 82 positioned between the first and second branches of the clevis, a cylindrical pin 84 housed in the bores of the first and second branches of the arm forming a pivot axis, and at least one guide ring 88’ interposed between the first branch and the cylindrical pin .

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783